Citation Nr: 0201104	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  01-046 75	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$34,982.00. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to August 
1970.      

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2001 decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office's Committee on Waivers and Compromises 
(RO).    


FINDINGS OF FACT

1.  In December 1999, the veteran's nonservice-connected 
pension award was retroactively reduced from February 1, 1996 
to January 31, 1997 because the veteran earned income during 
that time period; an overpayment in the amount of $5,758.00 
was created as a result.

2.  VA's Debt Management Center sent a letter to the veteran 
on January 8, 2000, informing him of the overpayment in 
question and his rights with respect to requesting a waiver 
of the resulting debt. 

3.  The veteran's request for waiver of the overpayment in 
the amount of $5,758.00 was received by the RO on August 1, 
2000, in excess of 180 days after notice of the indebtedness 
was sent to his last known address of record.

4.  In July 2000, the veteran's nonservice-connected pension 
award was retroactively reduced from February 1, 1997 to 
January 31, 1998; from February 1, 1998 to January 31, 1999; 
and from February 1, 1999 to November 30, 1999 because the 
veteran earned income in 1997, 1998, and 1999; an overpayment 
in the amount of $29,224.00 was created as a result.

5.  The veteran was notified by the VA, at the time of his 
original award letter in September 1995, as well as in 
subsequent correspondence dated in October 1995 and April 
1998, that a nonservice-connected pension was an income-based 
program, that he should notify the VA immediately of any 
changes in income, and that failure to promptly report income 
could cause an overpayment which would be subject to 
recovery.

6.  In March 1997, the RO asked the veteran to report his 
monthly income from all sources.  

7.  In a March 1997 statement, the veteran willfully 
misrepresented his earned income to the VA which resulted in 
an overpayment of nonservice-connected pension benefits.   


CONCLUSIONS OF LAW

1.  The veteran did not timely apply for a waiver of recovery 
of an overpayment of nonservice-connected pension benefits in 
the amount of $5,758.00.  38 U.S.C.A. § 5302(a) (West 1991); 
38 C.F.R. § 1.963(b) (2001).

2.  The overpayment of nonservice-connected pension benefits, 
in the amount of $29,224.00, involved misrepresentation by 
the veteran, and waiver of recovery of the overpayment is 
precluded.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§§ 1.963, 1.965 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In February 1994, the veteran elected pension benefits under 
Public Law 95-588.  

In an August 1995 Improved Pension Eligibility Verification 
Report, the veteran reported that he did not have any income. 

In an August 1995 rating decision, entitlement to nonservice-
connected pension benefits was granted effective October 13, 
1992.  

In a September 8, 1995 letter, the RO notified the veteran 
that his award of VA disability pension benefits was granted.  
The RO informed the veteran that the VA was paying him a 
pension based upon a minimum rate of income.  The RO told the 
veteran that before they could pay him full pension benefits, 
the veteran had to complete and return VA Forms 21-0517-1 
(Improved Pension Eligibility Verification Report) which 
required the veteran to report all income. 

In a September 12, 1995 letter, the RO stated that they still 
needed the income information described in the previous 
letter.  The veteran was asked to report any income that his 
son received, because the veteran was claiming additional 
benefits for his son.   

In September 1995, the veteran submitted an Improved Pension 
Eligibility Verification Report.  He reported that his only 
income was the VA compensation of $166.00 a month.  

In an October 1995 letter, the RO informed the veteran that 
they amended his disability pension award.  The veteran was 
informed that his rate of VA Pension depended on total 
"family" income which included his income and that of any 
dependents.  The RO indicated that they based the pension 
award on countable income of $0.  The RO informed the veteran 
that they must adjust his payments whenever this income 
changed.  The RO told the veteran to notify them immediately 
if income was received from any source.  The RO informed the 
veteran that he must also report any changes in his income 
and his failure to promptly tell the VA about income changes 
may create an overpayment which would have to be repaid.  

In March 1997, the RO asked the veteran to furnish 
information on a VA Form 21-4138 including his monthly income 
from all sources, value of property, and all family income.  
The information was needed for a determination as to the 
apportionment of his VA benefits on behalf of his son's 
custodian.  

In a March 1997 statement, the veteran reported that his only 
monthly income was his disability check in the amount of 
$926.00 a month.  

In an April 1998 letter, the RO again informed the veteran 
that his rate of VA Pension depended on total "family" 
income which included his income and that of any dependents.  
The RO indicated that the veteran's countable annual income 
was $0.  The RO indicated that they must adjust his payments 
whenever this income changed.  The RO told the veteran to 
notify them immediately if income was received from any 
source.  The RO also told the veteran that he must also 
report any changes in the income shown above and his failure 
to promptly tell the VA about income changes may create an 
overpayment which will have to be repaid.

In a September 1, 1999 letter, the RO advised the veteran 
that his pension benefits would be reduced effective February 
1, 1996 until January 31, 1997 because the veteran earned 
income in 1996.  The RO informed the veteran that this 
adjustment would result in an overpayment of benefits, and 
that if the proposed decision was implemented, the veteran 
would be notified of the exact amount of the overpayment and 
be given information about repayment.   

In a January 8, 2000, notice, the VA's Debt Management Center 
notified the veteran that he owed the VA $5,758.00.  The 
notice informed the veteran that his right to request a 
waiver only lasted for 180 days.  

In an April 10, 2000 letter, the RO informed the veteran that 
his VA pension benefits would be reduced effective February 
1, 1997 through January 31, 1998; from February 1, 1998 
through January 31, 1999; and from February 1, 1999 through 
November 30, 1999 because the veteran earned income in 1997, 
1998, and 1999, and he continued to work.  The RO informed 
the veteran that his income was over the limit set by law for 
a single veteran.     

In a May 2000 statement, the veteran indicated that when he 
was granted the pension benefits, he was under the impression 
that this was a partial pension because of his 20 percent 
service-connected disabilities.   The veteran also asserted 
that he was not informed that he couldn't work part-time.  
The veteran indicated that his position with the P.U.T. was a 
part-time position with a total of 20 hours per week. 

On July 25, 2000, the Debt Management Center notified the 
veteran that he owed the VA $29,224.00 and his right to 
request a waiver.    

In August 2000, the veteran submitted an Improved Pension 
Eligibility Verification Report.  He reported that he had 
been employed for the last 12 months and he earned $960.00 a 
month.  The veteran indicated that his spouse earned $388.00 
biweekly.  He reported that from December 1998 to December 
1999, he earned $10,040.00 and his spouse earned $4,420.00.  
The veteran also submitted an earning statement which showed 
that for a two week pay period in November 1999, his gross 
pay was $400.00 and his net pay was $330.69.   

On August 1, 2000, the RO received the veteran's request for 
a waiver of the overpayment indebtedness.  The veteran 
indicated that he was not informed that he could not work if 
he was receiving a nonservice-connected pension.  The veteran 
indicated that the jobs he held were all part-time positions.  
The veteran stated that he was not financially able to repay 
this very large debt and he did not believe he was totally 
responsible for it.  He indicated that each year, he was told 
that he did not have to submit a yearly income report. 

In an October 2000 financial status report, the veteran 
stated that he worked as a grief counselor at a hospital.  He 
reported that his gross monthly income was $2,330.00; his net 
income was $1,478.00.  The veteran reported that his spouse's 
monthly gross income was $1,280.00 and her net income was 
$970.00.  The veteran reported that his monthly expenses 
totaled $2,400.00.  The veteran indicated that his net 
monthly income less expenses was $325.00 and the amount he 
could pay on a monthly basis towards his debt was zero.  He 
reported that he had no assets.  The veteran reported that he 
had installment contracts and other debt in the amount of 
$27,470.00 and he still owed $24,000.00 for his student 
loans.   

In a February 2001 Decision on Waiver of Indebtedness, the RO 
indicated that the veteran's request for a waiver of the 
overpayment in the amount of $5,758.00 was denied because the 
veteran failed to submit his application for a waiver within 
180 days from the date of the notification.  The RO indicated 
that the veteran was informed of the overpayment indebtedness 
by letter dated January 8, 2000.  The veteran's waiver 
request was received by the RO on August 1, 2000.  Regarding 
the waiver of the overpayment indebtedness in the amount of 
$29,224.00, the RO indicated that the veteran's waiver 
request was timely.  The RO indicated that in a March 1997 
statement, the veteran stated that his VA pension was his 
only income when, in fact, the veteran was earning wages 
since 1996 and he continued to do so.  The RO determined that 
the veteran's inaccurate statement was a willful failure to 
disclose a material fact and therefore, misrepresentation 
existed in the creation of the debt.  The RO indicated that 
under 38 U.S.C.A. § 5302 and 38 C.F.R. § 1.962, a finding of 
fraud, misrepresentation, or bad faith in the creation of the 
debt precludes the granting of a waiver and therefore, the RO 
denied the veteran's request for a waiver of the indebtedness 
in the amount of $29,224.00.

In a February 2001 statement, regarding the notice of the 
indebtedness in the amount of $5,758.00, the veteran stated 
that no one informed him that he had 180 days to file a 
timely appeal.  The veteran also argued that the VA did not 
tell him that he was unable to work part-time and there was a 
lack of information being given to the veterans about their 
benefits.  Regarding the indebtedness in the amount of 
$29,224.00, the veteran indicated that he did not believe or 
think he was committing any type of fraud because he was not 
told by the VA that he could not work part-time.  

In a May 2001 statement, the veteran's representative argued 
that collection of the indebtedness would result in undue 
hardship for the veteran.  The representative argued that the 
overpayment indebtedness resulted mainly from electing to 
receive a nonservice-connected pension rather than his 
service-connected compensation of 20 percent.  The 
representative asserted that the veteran was unaware of the 
income reporting procedures with the VA.

Pertinent Law and Regulations

The governing provisions of 38 U.S.C.A. § 1521(a) (West 1991) 
provide, in pertinent part, that the VA shall pay a pension 
to each veteran of a period of war, who is permanently and 
totally disabled, including from a non-service-connected 
disability. 

For pension purposes, payments of any kind from any source 
will be counted as income during the twelve month 
annualization period in which received, unless specifically 
excluded under the provisions of 38 C.F.R. § 3.272.  
38 C.F.R. § 3.271 (2001). 

A person who is receiving pension benefits is required to 
report to the VA in writing any material change or expected 
change in his or her income, net worth, or other circumstance 
that affects the payment of benefits.  38 U.S.C.A. § 1506; 
38 C.F.R. §§ 3.277, 3.660 (2001).  

Overpayments created by the retroactive discontinuance of 
pension benefits will be subject to recovery unless waived.  
38 C.F.R. § 3.660 (a)(3) (2001). 

Persons dealing with the Government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations "regardless of actual knowledge of what is in 
the [r]egulations or of the hardship resulting from innocent 
ignorance."  See Morris v Derwinski, 1 Vet. App. 260, 265 
(1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-385, 68 S. Ct. 1, 3, 92 L. Ed. 10 (1947)).  

A request for waiver of an indebtedness other than for loan 
guaranty shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor. 
The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing. If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period shall be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  
38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) 
(2001).

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c) (West 1991 and Supp. 
2001); 38 C.F.R. §§ 1.963(a), 1.965(b) (2001). 

"Misrepresentation" is discussed in the VA Office of General 
Counsel Opinion VAOPGC 4-85 (September 16, 1985).  In that 
opinion, it was held that there must be willful 
misrepresentation of a material fact or willful failure to 
disclose a material fact.  The misrepresentation must be more 
than non-willful or mere inadvertence.  38 C.F.R. §§ 1.962 
(b), 1.965 (b).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1) The fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of an 
existing benefit to the appellant, (5) the unjust enrichment 
of the debtor, and, (6) whether the debtor changed positions 
to his detriment in reliance upon a granted VA benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

Initial Matters

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue on appeal.  
Specifically, VA fulfilled its duty to notify the veteran of 
the necessary information and evidence regarding his claim on 
appeal.  In a February 2001 Decision on Waiver of 
Indebtedness and in a March 2001 statement of the case, the 
RO notified the veteran of the pertinent law and regulations.  
The RO also informed the veteran what evidence was 
considered.  In letters dated in September 1999, December 
1999, April 2000, May 2000, and July 2000, the RO explained, 
in detail, how the overpayment indebtedness was created.  

The Board finds that the RO fulfilled its duty to assist the 
veteran in obtaining evidence.  Review of the record reveals 
that the veteran submitted a financial status report in 
support of his claim.      

The Board finds that the veteran has been given ample notice 
of the kind of evidence which should be submitted in support 
of the claim on appeal and has been accorded the opportunity 
to present evidence and argument in support of the claim; and 
indeed he has done so.  In short, the Board has carefully 
considered the provisions of the VCAA in light of the record 
on appeal, and finds that the development of the claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, a remand of this matter for further 
development would not avail the veteran or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's claim has been 
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board.  Accordingly, 
the Board does not believe that a remand for re-adjudication 
is required under the VCAA or otherwise. 

Discussion

Entitlement to a waiver of recovery of the overpayment 
indebtedness in the amount of $5,758.00

Review of the record reveals that in December 1999, the RO 
advised the veteran that his pension was changed because he 
earned income in 1996.  The RO advised the veteran that an 
overpayment was created and he would be informed shortly of 
the amount.  The record on appeal reflects that VA's Debt 
Management Center sent a letter to the veteran on January 8, 
2000 which informed the veteran of the overpayment in the 
amount of $5,758.00 and his rights with respect to requesting 
a waiver of the resulting debt.  

Thereafter, the veteran filed a request for waiver of the 
overpayment in August 2000.  The request was received by the 
RO on August 1, 2000.  The veteran's request was denied by 
decision of the Committee in February 2001 on the basis that 
the request was not timely filed pursuant to 38 C.F.R. § 
1.963(b)(2).  

The Board finds that the veteran's request for a waiver was 
clearly made in excess of 180 days after notice to the 
veteran of the existence of his indebtedness.  The 180 day 
time period expired on July 7, 2000.  As noted above, the 
veteran's request for a waiver was received by the RO on 
August 1, 2000.  Thus, the veteran failed to file a timely 
request for waiver of the overpayment indebtedness in the 
amount of $5,758.00 as authorized by law and applicable VA 
regulations. 

The veteran argues that he was not aware of the 180 day time 
period for filing a request for a wavier of the overpayment 
indebtedness and no one informed him of the time period.  The 
Board pints out that the notice of the overpayment 
indebtedness sets forth the veteran's right to request a 
waiver of the debt, including the 180 day time period to 
request a waiver.  As discussed below, the veteran does not 
allege he did not receive this notice.  The Board also points 
out that persons dealing with the Government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations "regardless of actual knowledge of what is in 
the [r]egulations or of the hardship resulting from innocent 
ignorance."  See Morris, supra.  

Neither the veteran nor his representative has contended that 
there was a delay in his receipt of the notification of the 
indebtedness as a result of an error by either VA or postal 
authorities or due to other circumstances beyond the control 
of the veteran.  See 38 C.F.R. § 1.963 (b)(2).  

Because there is no evidence or allegation that the 
notification to the veteran of this indebtedness was not 
received by him or received beyond the time customarily 
required for mailing a response, the Board concludes that his 
application requesting waiver of recovery of the overpayment 
in the amount of $5,758.00 was not timely filed.  
Accordingly, as the veteran's request for a waiver of 
recovery of an overpayment of nonservice-connected pension 
benefits was not timely filed, his claim must be denied. 


Entitlement to a waiver of recovery of the overpayment 
indebtedness in the amount of $29,224.00

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist: (1) Fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302. 

As noted above, in the February 2001 Decision on Waiver of 
Indebtedness, the Committee found that the veteran 
misrepresented a material fact, and therefore, a waiver of 
the overpayment indebtedness was precluded.  The Board 
concurs with this finding.  Review of the record reveals that 
entitlement to nonservice-connected pension benefits was 
established in August 1995.  The veteran was notified that 
the rate of pension was based upon his income and he should 
notify the VA of any change in income in letters dated in 
September 8, 1995, September 12, 1995, and October 1995.  The 
September 8, 1995 letter specifically stated that the VA was 
paying the veteran a pension based upon a minimum rate of 
income.  The October 1995 letter informed the veteran to 
notify the VA immediately if income was received from any 
source.  Thus, the Board finds that the veteran was informed 
at the time of the initial award that he was required to 
report all income.  

Review of the record shows that in March 1997, the RO asked 
the veteran to report his monthly income from all sources 
because the information was needed for an apportionment claim 
on behalf of his son's custodian.  

In a March 1997 statement to the VA, the veteran reported 
that his only income was his disability check in the amount 
of $926 a month.  The record shows that in 1999, the RO 
determined that the veteran was receiving income from a part-
time job in March 1997.  The veteran did not report this 
additional income to the VA until May 2000.  

The Board finds that the March 1997 statement by the veteran 
clearly constitutes willful misrepresentation of a material 
fact on the veteran's part.  The veteran misrepresented a 
substantial and significant material fact regarding his 
income.  This misrepresentation was not mere inadvertence.  
As noted above, in letters pertaining to the award of 
nonservice-connected pension benefits, the RO explained to 
the veteran that his pension award was based, in part, on his 
reported income of $0.  Thus, the veteran was well aware of 
his obligation to report all sources of income fully.  
Nevertheless, the veteran submitted the March 1997 statement 
in which he reported that his "only" income was his VA 
benefits.  The statement was intentional.  The veteran 
submitted the handwritten and signed statement in response to 
the VA's direct request for the veteran to report his income 
from all sources.  The veteran obviously could not have been 
mistaken concerning an obvious fact such as his monthly 
income.    

The Board also points out that in April 1998, the RO again 
informed the veteran of his obligation to report any changes 
in his income.  However, the veteran did not report his 
earned income until 2000, after the RO discovered that the 
veteran had been working part-time.  

Thus, the Board finds that the evidence of record shows that 
the veteran's failure to report his earned income was not 
mere inadvertence, because the veteran had been informed that 
the nonservice-connected pension was income based and when he 
was specifically requested to report his income from all 
sources, he made an intentional statement that his only 
income in March 1997 was his VA benefits, when in fact, he 
was receiving earned income as well.  The veteran knew or 
should have known that the correct reporting of income was 
the determining factor in calculating his VA pension.  

The veteran argues that he believed the VA pension checks 
were for his 20 percent service-connected disabilities.  The 
Board finds that this argument to be unpersuasive, because 
the evidence shows that the veteran knew or should have known 
that he was receiving nonservice-connected pension benefits 
instead of compensation for the service-connected disability.  
The records show that in 1994, the veteran elected to receive 
pension benefits under Public Law 95-588 instead of 
compensation benefits for the service-connected disability 
because the pension benefit was greater than the compensation 
rate when the veteran had no income.  The record further 
shows that the veteran filed a claim for nonservice-connected 
pension benefits in May 1995.  In an August 1995 rating 
decision, the RO informed the veteran that entitlement to 
nonservice-connected pension benefits was granted based upon 
the evidence which showed that the veteran was permanently 
and totally disabled.  In a September 1995 letter, the 
veteran indicated that he was currently receiving $166.00 a 
month for his service-connected disability.  In October 1995, 
the RO informed the veteran of the amount of his pension 
award.   The amount of his award increased substantially due 
to the conversion from service-connected compensation to 
nonservice-connected pension benefits.  The Board finds that 
this evidence shows that the veteran was informed by the RO 
that his VA benefits increased after the nonservice-connected 
pension replaced the service-connected disability 
compensation.    

The veteran also asserts that he was unaware he was not 
allowed to work while receiving a nonservice-connected 
pension.  The Board points out that VA does not prohibit a 
veteran from obtaining employment.  However, if a recipient 
of a nonservice-connected pension obtains employment and his 
income changes, the recipient has an obligation to report the 
income changes to VA.  See 38 C.F.R. § 3.277 (2001).  

The veteran also argues that he did not know that he was 
obligated to report any income changes to the VA.  As 
discussed in detail above, the RO clearly informed the 
veteran of this obligation.  The record reflects that he was 
provided with detailed letters in which VA clearly informed 
him that he was obligated to report any income changes.  In 
addition, the Board notes that persons dealing with the 
Government are charged with knowledge of federal statutes and 
lawfully promulgated agency regulations "regardless of actual 
knowledge of what is in the [r]egulations or of the hardship 
resulting from innocent ignorance."  See Morris v Derwinski, 
1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. 
Merrill, 332 U.S. 380, 384-385 (1947)).  As noted above, 
38 C.F.R. § 3.277 sets forth the obligation to report changes 
in factors affecting entitlement to a pension and indicates 
that a recipient of a pension must promptly notify the VA in 
writing of any change in income.  See 38 C.F.R. § 3.277.   

The veteran also argues that the VA did not request a yearly 
income report from him and therefore, the overpayment was 
created.  The Board notes that the pertinent regulations 
indicate that the VA may require a recipient of pension 
benefits to submit evidence of his or her annual income.  See 
38 C.F.R. § 3.277 (a).  The VA has the discretion to 
determine whether or not to request a recipient of pension 
benefits to submit a yearly income report.  However, a 
recipient of pension benefits must promptly notify the VA in 
writing of any changes in income.  See 38 C.F.R. § 3.277 (b).  
Thus, the Board finds that the veteran's argument has no 
merit, because it is clear from the regulation that the 
veteran had the obligation to report income changes to the 
VA; the VA did not have an obligation to obtain this 
information from the veteran.    

In summary, the Board finds that the veteran knew he had to 
report his earned income and he knew the consequences of 
failing to report it.  His failure to report his income from 
all sources in March 1997 was the direct cause of the 
overpayment and constitutes misrepresentation of a material 
fact.  Thus, the waiver of recovery of the overpayment of 
indebtedness in the amount of $29,224.00 is precluded. The 
Board does not reach the issue of whether recovery of the 
overpayment in question weighs against equity and good 
conscience because the facts of this case make clear that the 
overpayment in question was the result of a misrepresentation 
by the veteran.



ORDER

The veteran's request for a waiver of recovery of an 
overpayment of nonservice-connected pension benefits in the 
amount of $5,758.00 was not timely filed and therefore, the 
appeal is denied.  

Waiver of recovery of the overpayment of nonservice-connected 
pension benefits, in the principle amount of $29,224.00, is 
denied. 



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

